      Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 1 of 22



 1   REESE LLP
     Michael R. Reese (SBN 206773)
 2   mreese@reesellp.com
     100 West 93rd Street, 16th Floor
 3   New York, New York 10025
     Telephone: (212) 643-0500
 4   Facsimile: (212) 253-4272

 5
     REESE LLP
 6   George V. Granade (Cal. State Bar No. 316050)
     8484 Wilshire Boulevard, Suite 515
 7   Los Angeles, California 90211
 8   Telephone: (310) 393-0070
     Facsimile: (212) 253-4272
 9   Email: ggranade@reesellp.com

10
     SHEEHAN & ASSOCIATES, P.C.
11   Spencer Sheehan (Pro Hac Vice to be Submitted)
     505 Northern Boulevard, Suite 311
12   Great Neck, New York 11021
     Telephone: (516) 303-0552
13   Facsimile: (516) 234-7800
     Email: spencer@spencersheehan.com
14

15
     Counsel for Plaintiff and the Proposed Class
16

17                               UNITED STATES DISTRICT COURT

18                            NORTHERN DISTRICT OF CALIFORNIA

19

20   Ashley Mahan, individually, and on behalf      CASE NO. 20-cv-3346
     of those similarly situated,
21                                                  CLASS ACTION COMPLAINT
                           Plaintiff,
22                                                  Demand for Jury Trial
            v.
23
     Kerry Inc.,
24
                           Defendant.
25

26
27

28


                                        CLASS ACTION COMPLAINT
        Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 2 of 22



              Plaintiff Ashley Mahan (“Plaintiff”), on behalf of herself and others similarly situated

 1   brings this Class Action Complaint against Kerry Inc. (“Defendant” or “Kerry”), and on the basis

 2   of personal knowledge, information and belief, and investigation of counsel, allege as follows:

 3                                             INTRODUCTION

 4            1.      Vanilla Chai Tea Latte is a powdered chai tea mix with a purported primary

 5   characterizing flavor of vanilla manufactured, sold and marketed by Kerry under the Oregon Chai

 6   brand.

 7            2.      During the Class Period (as defined below), Plaintiff purchased the Vanilla Chai

 8   Tea Latte in California.

 9            3.      Kerry falsely and misleadingly markets Vanilla Chai Tea Latte to consumers as

10   having a primary characterizing flavor of “Vanilla” that comes from the vanilla plant.

11            4.      In fact, Vanilla Chai Tea Latte has, at most, only a trace of real vanilla from the

12   vanilla plant and what consumers taste is vanilla flavor provided by non-vanilla sources.

13            5.      Rather than having a primary characterizing flavor of real vanilla, Vanilla Chai

14   Tea Latte contains non-vanilla flavors plant and vanilla enhancers which enhance vanilla,

15   contrary to the legal requirements and expectations of reasonable consumers.

16            6.      Kerry charges a price premium for Vanilla Chai Tea Latte.

17            7.      Plaintiff would not have purchased or paid more for Vanilla Chai Tea Latte had

18   Plaintiff realized that much, if not all, of the vanilla flavor came from non-vanilla plant sources

19   and that the primary characterizing flavor was not from the vanilla plant.

20            8.      Plaintiff would not have purchased or paid more for Vanilla Chai Tea Latte had

21   Plaintiff known that what small amount of vanilla it did contain is not exclusively derived from

22   vanilla beans.

23            9.      Plaintiff seeks damages and an injunction to stop Kerry’s false and misleading

24   marketing practices with regards to its Vanilla Chai Tea Latte.

25
26

27
                                                    - 2-
28                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 3 of 22



                                                JURISDICTION

 1           10.      This Court has jurisdiction over this action under the Class Action Fairness Act,

 2   28 U.S.C. § 1332(d). The amount in controversy exceeds the sum or value of $5,000,000,

 3   exclusive of interest and costs, and the parties are citizens of different states.

 4           11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

 5   part of the events and misrepresentations giving rise to Plaintiff's claims occurred in this District,

 6   and Defendant (1) is authorized to conduct business in this District and has intentionally availed

 7   itself of the laws and markets of this District through the promotion, marketing, distribution and

 8   sale of its products here, (2) resides in this District, and (3) is subject to personal jurisdiction in

 9   this District.

10                                                  PARTIES

11           12.      Plaintiff is a resident of the City of Antioch and County of Contra Costa,

12   California. During the Class Period (as defined below), in California, she purchased Oregon Chai

13   Vanilla Chai Tea Latte for personal, family, or household use at a supermarket in Brentwood,

14   California, in December 2019. The front of the Product said “Vanilla” in large letters as well as

15   “Vanilla and honey combine with premium black tea and chai spices” and “Made with Natural

16   Ingredients.”

17           13.      Plaintiff relied upon these representations when she purchased Vanilla Chai Tea

18   Latte. She believed that the vanilla flavor in the Vanilla Chai Tea Latte was the primary

19   characterizing flavor, that it would come only from the vanilla plant. Plaintiff would not have

20   purchased Oregon Chai Vanilla Chai Tea Latte had Plaintiff understood the true flavor

21   composition of the product. Mahan would purchase Oregon Chai Vanilla Chai Tea Latte again in

22   the future if the product were remedied to reflect Defendant's labeling and marketing claims for it.

23           14.      Defendant Kerry is a Delaware corporation, with its principal place of business in

24   Beloit, Wisconsin.

25           15.      Kerry is one of the world’s largest food conglomerates, started by Ireland’s dairy

26   industry, and produces and markets powdered chai tea mix products in the United States and

27   throughout the world.

28
         Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 4 of 22



            16.      Kerry sells powdered chai tea mix under the “Oregon Chai” brand name

 1   throughout California.

 2                                            BACKGROUND

 3          17.      Vanilla products are the only flavorings subject to a standard of identity. See 21

 4   C.F.R. § 169.

 5          18.      The vanilla standards were promulgated to end practices which “deprive the

 6   consumer of value the product is represented to have, and for which the consumer pays,” such as

 7   “the widespread and exceedingly serious adulteration of vanilla extracts that are now labeled

 8   ‘pure.’”1

 9          19.      At the time, the FDA stated that “the purposes of the standards are to assure that

10   the consumer gets what is expected when purchasing vanilla products.”2

11          20.      The FDA section chief in charge noted: “The prime purpose sought to be served

12   by the standards adopted was to promote honest, fair dealing with housewives and other

13   consumers of the flavorings covered by the standards.”3

14          21.      Industry leaders supported vanilla standards to “insure, for the protection of both

15   the consumers and our industry, that all vanilla products are correctly labeled and meet at least

16   minimum standards.”4

17          22.      The basis for the standards is the requirement that a “unit of vanilla

18   constituent means the total sapid and odorous principles extractable from one unit weight of vanilla

19   beans,” or 13.35 ounces.5

20          23.      Further, ingredients containing vanilla are subject to specific regulations not

21   covered by the general flavor regulations.

22

23

24   1
       Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
     2
25     Press Release U.S. Department of Health, Education, and Welfare, Sepember 13, 1963.
     3
       Memorandum of Telephone Conversation between Mr. Alfred Daibock, Commercial Policy
26   Division, Department of State and Tom Bellis, Food Standards Branch, FDA.
     4
       Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
27   5
       21 C.F.R. §169.3(c) referencing 21 C.F.R. §169.3(b).
28
         Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 5 of 22



            24.     As “natural, organic and better-for-you trends proliferate, demand has flourished

 1   for naturally sourced vanilla.”6

 2          25.     Manufacturers have responded, “by transitioning from artificial to natural

 3   ingredients,” including “natural vanilla ingredients.”7

 4          26.     However, global climate disruptions resulting in natural disasters befalling the

 5   primary vanilla producing country of Madagascar, have caused global vanilla shortages.

 6          27.     This disruption in available vanilla has caused companies to cut corners when it

 7   comes to their products flavored with vanilla.

 8                            SPECIFIC MISREPRESENTATIONS,
                          MATERIAL OMISSIONS, AND DECEPTIVE ACTS
 9
                                        Misleading and Deceptive Name
10
            28.     A food is considered misbranded it “its labeling is false or misleading in any
11
     particular.” 21 U.S.C. § 343(a).
12
            29.     A food label contains numerous pieces of information including a (1) statement of
13
     identity and/or common or usual name, (2) flavor designation and (3) ingredient list.
14

15

16

17

18

19

20

21

22

23

24

25
26   6
       Amanda Del Buono, Suppliers utilize cost-effective vanilla ingredient solutions, Beverage
     Industry (last updated Oct. 14, 2016).
27   7
       Id.
28
        Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 6 of 22



                               Tins                                           Packets

 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15           30.    The Product’s common or usual name gives the impression that vanilla is present

16   in an amount greater than the honey and chai spices because “Vanilla” is in the largest font above

17   the statement of identity and highlighted on front label and vanilla is listed first in the statement

18   of identity.

19           31.    The Product’s labeling and appearance creates “an erroneous impression that such

20   ingredient(s) or component(s) [vanilla] is present in an amount greater than is actually the case.”

21   21 C.F.R. § 102.5(b).

22           32.    Analysis performed with gas chromatography-mass spectrometry (“GC-MS”)

23   found that not only was the amount of real vanilla, if any, de minimis, and that the vanilla flavor

24   came from non-vanilla plant sources.

25
26

27

28
     Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 7 of 22



                             Peak Assignment Table – p. 5

 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
        Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 8 of 22



            33.     To authenticate real vanilla, industry practice relies on the presence of four

 1   “marker compounds,” present in consistent amounts, identified in the following table.

 2                       Compounds                   Percent Present in Vanilla Beans
                                    vanillin                     1.3-1.7 %
 3
                         p-hydroxybenzaldehyde                     0.1%
 4
                                  vanillic acid                    0.05%
 5                        p-hydroxybenzoic acid                    0.03%
 6
            34.     The only vanilla marker compound detected was vanillin, at 10.74 PPM (MS Scan
 7
     # 1015) (Table 1), indicating that the vanilla flavor does not come from the vanilla plant.
 8
            35.     Since vanillin has the same chemical profile whether obtained from vanilla beans
 9
     or produced synthetically, the absence of p-hydroxybenzaldehyde, p-hydroxybenzoic acid and
10
     vanillic acid is a molecular indicator that what tastes like vanilla is not from vanilla beans.
11
            36.     However, the Products’ front label does not state “contains some vanilla” or “made
12
     with a drop of vanilla extract,” but designates the characterizing flavor as “Vanilla” without
13
     qualifying terms and lists “Vanilla” ahead of other flavorings in the statement of identity. This is
14
     misleading to consumers, as well as violates FDA regulations.
15
                                      Misleading and Deceptive Statement
16                                     “Made With Natural Ingredients”
17
            37.     Kerry’s statement on the front label, “Made With Natural Ingredients,” is false,
18
     deceptive and unlawful because reasonable consumers receive the impression that all of its
19
     ingredients are “natural.”
20

21

22

23

24

25
26

27

28
        Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 9 of 22



             38.     The FDA interprets “natural” to mean “that nothing artificial or synthetic

 1   (including all color additives regardless of source) has been included in, or has been added to, a

 2   food that would not normally be expected to be in that food.” See 80 Fed. Reg. 69905, “Use of

 3   the Term “Natural” in the Labeling of Human Food Products; Request for Information and

 4   Comments,” Nov. 12, 2015 (stating FDA would maintain its policy “not to restrict the use of the

 5   term ‘natural’ except for added color, synthetic substances, and flavors.”).

 6           39.     “Made with Natural Ingredients” is false, deceptive and misleading because the

 7   Product contains synthetic ingredients including maltol (MS Scan # 721), 1.64 PPM, limonene

 8   (MS Scan # 630), 4.45 PPM and linalool (MS Scan # 693), 0.72 PPM.

 9           40.     The FDA lists maltol as an ingredient in the section “Synthetic flavoring

10   substances and adjuvants.” See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and

11   adjuvants.”).

12           41.     Maltol is a flavor enhancer and synthetic flavoring substance which does not

13   “contribute a flavor of its own” but is used to enhance and substitute for real vanilla, by

14   increasing the sweetness of a food or beverage.

15           42.     The FDA lists limonene and linalool as ingredients in the section “Synthetic

16   flavoring substances and adjuvants.” See 21 C.F.R. § 182.60.

17           43.     Reasonable consumers are misled because the Product’s vanilla taste is not

18   supplied by vanilla but by vanillin, the original “artificial flavor,” designed in a laboratory to

19   mimic the taste provided by real vanilla beans.

20           44.     The Product’s relatively high level of vanillin, without the other marker

21   compounds is consistent with industry practice where vanillin is added to a drop of real vanilla to

22   “fortify” or “spike” a vanilla taste.

23           45.     Though many vanillin ingredients are permitted to be designated as “Natural

24   Flavor,” this is a deceptive practice prohibited by the vanilla regulations.

25           46.     This is because the “standards of identity for vanilla extract (21 CFR 169.175) and

26   vanilla flavoring (21 CFR 169.177) do not provide for the use of vanillin,” such that even “natural

27   vanillin” may not “be used to make natural vanilla flavors.” FDA Letter, Ferre-Hockensmith to

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 10 of 22



     Richard Brownell, Jr., April 19, 2005, pp. 1-2; see 21 C.F.R. § 169.175(a)(1)-(5) (listing glycerin,

 1   propylene glycol, sugar, dextrose and corn sirup as only optional ingredients for vanilla extract).

 2           47.     The Product’s front label is misleading because “Vanilla,” without more, implies

 3   the Product’s flavor “is a ‘natural vanilla flavor’” even though naturally produced vanillin “is not

 4   derived from vanilla beans. FDA Letter, Ferre-Hockensmith to Richard Brownell, Jr., August 5,

 5   2008, p. 2.

 6           48.     When vanillin is added to a flavor containing vanilla extract, the ingredient list

 7   must say “contains vanillin, an artificial flavor (or flavoring).” See Vanilla-vanillin extract at 21

 8   C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-vanillin extract _-fold’ or ‘_-

 9   fold vanilla-vanillin extract’, followed immediately by the statement ‘contains vanillin, an

10   artificial flavor (or flavoring)’.”).

11           49.     Because it appears the Product contains a de minimis amount of, or no vanilla, the

12   flavor simulating vanilla but not derived from vanilla beans is required to be designated as

13   “artificially flavored” on the front label. See 21 C.F.R. § 101.22(i)(1)(ii).

14           50.     Given the presence of the synthetic and artificial components and ingredients –

15   vanillin, maltol, limonene and linalool – defendant’s representation that the Product is “Made

16   with Natural Ingredients” is deceptive and misleading.

17           51.     Surveys and other market research, including expert testimony plaintiffs intend to

18   introduce, will demonstrate that the term “natural” is misleading to a reasonable consumer

19   because the reasonable consumer believes the term “natural,” when used to describe foods such as

20   defendant’s Vanilla Chai Products, means that it is free of synthetic ingredients.

21           52.     A reasonable consumer’s understanding of the term “Made with Natural

22   Ingredients” comports with that of federal regulators and common meaning.

23           53.     That is, the reasonable consumer understands the representation that a product is

24   “Made with Natural Ingredients” to mean that it does not contain any synthetic or artificial

25   ingredients.

26           54.     Consumers lack the meaningful ability to test or independently ascertain or verify

27   whether a product is “Made with Natural Ingredients,” especially at the point of sale.

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 11 of 22



             55.        Consumers would not know the true nature of the ingredients merely by reading

 1   the ingredient’s labels.

 2           56.        Discovering that the ingredients in the Vanilla Chai Products do not contain

 3   “Natural Ingredients” and are synthetic requires scientific investigation and knowledge of

 4   chemistry beyond the average consumer.

 5           57.        This difficulty is increased because the synthetic ingredients – vanillin, maltol,

 6   limonene and linalool – are not even listed on the label because they are part of the “Natural

 7   Flavor.”

 8           58.        Moreover, the reasonable consumer is not expected or required to scour the

 9   ingredients list on the back of the Products in order to confirm or debunk defendant’s prominent

10   front-of-pack claim, representation, and warranty that the Product is “Made with Natural

11   Ingredients.”

12           59.        The material misrepresentation that the Product is “Made with Natural

13   Ingredients” induced consumers, including plaintiffs and class members, to pay a premium to

14   purchase the Products.

15                                        Reliance and Economic Injury

16           60.        When purchasing the Oregon Chai Vanilla Chai Tea Latte, Plaintiff sought a

17   product with a materially greater amount of vanilla than it actually contained.

18           61.        When purchasing the Oregon Chai Vanilla Chai Tea Latte, Plaintiff sought a

19   product that was natural in that its flavor was provided exclusively by the natural characterizing

20   flavor, vanilla.

21           62.        Plaintiff read and relied on Defendant’s false and misleading product name (i.e.,

22   Vanilla Chai Tea Latte), statements, statement of identity and misleading claims in its labeling

23   and advertising of the product.

24           63.        Plaintiff also saw and relied on statements on the Vanilla Chai Tea Latte, which

25   misleadingly emphasize “vanilla” even though much, if not all, of the vanilla flavoring comes

26   from non-vanilla sources.

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 12 of 22



               64.   Plaintiff purchased Oregon Chai Vanilla Chai Tea Latte, and paid more for it than

 1   she would have paid believing the product had qualities she sought (e.g., only vanilla flavor from

 2   vanilla beans from the vanilla plant) and contained only natural ingredients based on the

 3   misleading labeling and marketing; but, the product was unsatisfactory to her because those

 4   representations were false and misleading.

 5             65.   Oregon Chai Vanilla Chai Tea Latte costs significantly more per ounce at stores

 6   compared to other similar products which lack prominent and unqualified front label claims of

 7   “Vanilla” and “Made With Natural Ingredients.”

 8             66.   Plaintiff paid more for Oregon Chai Vanilla Chai Tea Latte than she would have

 9   had she not been misled by the false and misleading labeling and advertising complained of

10   herein.

11             67.   For these reasons, the Oregon Chai Vanilla Chai Tea Latte products were worth

12   less than what Plaintiff paid for them.

13             68.   Plaintiff purchased Vanilla Chai Tea Latte based on the false and misleading

14   representations described herein.

15             69.   Plaintiff lost money as a result of Kerry’s deception in that Plaintiff did not receive

16   what she paid for.

17             70.   Plaintiff altered her position to her detriment and suffered damages in an amount

18   equal to the amount she paid for the Oregon Chai Vanilla Chai Tea Latte.

19             71.   By engaging in its misleading and deceptive marketing, sales and pricing scheme,

20   Kerry reaped and continues to reap increased sales and profits.

21

22

23

24

25
26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 13 of 22



                                       CLASS ACTION ALLEGATIONS

 1          72.        Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

 2   Rules of Civil Procedure. The class that Plaintiff seeks to represent (the “Class” or “the

 3   California Class”) is composed of and defined as follows:

 4          All persons residing in California who have purchased Vanilla Chai Tea Latte for
            their own use (which includes feeding their families), and not for resale, since May
 5          18, 2016. Excluded from the Class are: governmental entities; Defendant; any
            entity in which Defendant has a controlling interest; Defendant’s officers,
 6          directors, affiliates, legal representatives, employees, co-conspirators, successors,
            subsidiaries, and assigns; and, any judge, justice, or judicial officer presiding over
 7          this matter and the members of their immediate families and judicial staff.

 8          73.        For the purposes of this Complaint, the term “Class Members” refers to all

 9   members of the Class, including the Plaintiff.

10          74.        This action is maintainable as a class action under Federal Rules of Civil

11   Procedure Rule 23(a), and (b)(2) and (b)(3).

12          75.        Numerosity. The Class consists of thousands of persons throughout the State of

13   California. The Class is so numerous that joinder of all members is impracticable, and the

14   disposition of their claims in a class action will benefit the parties and the Court.

15          76.        Commonality and Predominance. The questions of law and fact common to the

16   Class has the capacity to generate common answers that will drive resolution of this action. They

17   predominate over any questions affecting only individual class members. Common questions of

18   law and fact include, but are not limited to, the following:

19                     a.     Whether Kerry contributed to, committed, or is responsible for the conduct

20   alleged herein;

21                     b.     Whether Kerry’s conduct constitutes the violations of law alleged herein;

22                     c.     Whether Kerry acted willfully, recklessly, negligently, or with gross

23   negligence in the violations of laws alleged herein;

24                     d.     Whether Class Members are entitled to injunctive relief; and

25                     e.     Whether Class Members are entitled to restitution and damages.

26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 14 of 22



             77.     By seeing the name, labeling, display and marketing of Oregon Chai Vanilla Chai

 1   Tea Latte, and by purchasing Oregon Chai Vanilla Chai Tea Latte, all Class Members were

 2   subject to the same wrongful conduct.

 3           78.     Absent Kerry’s material deceptions, misstatements and omissions, Plaintiff and

 4   other Class Members would not have purchased Vanilla Chai Tea Latte.

 5           79.     Typicality. Plaintiff's claims are typical of the claims of the Class, respectively,

 6   because Plaintiff purchased Oregon Chai Vanilla Chai Tea Latte products and was injured

 7   thereby. The claims of Plaintiff and other Class Members are based on the same legal theories

 8   and arise from the same false, misleading and unlawful conduct.

 9           80.     Adequacy. Plaintiff is an adequate representative of the Class because Plaintiff’s

10   interests do not conflict with those of other Class Members. Each Class Member is entitled to

11   damages reflecting a similar and discrete purchase or purchases that each Class Member made.

12   Plaintiff has retained competent and experienced class action counsel, who intends to prosecute

13   this action vigorously. The Class Members’ interests will be fairly and adequately protected by

14   Plaintiff and Plaintiff’s counsel.

15           81.     Superiority. A class action is superior to other available methods for the fair and

16   efficient adjudication of this controversy, because joinder of all Class Members is impracticable.

17   The amount at stake for each consumer, while significant, is such that individual litigation would

18   be inefficient and cost-prohibitive. Plaintiff anticipates no difficulty in the management of this

19   action as a class action.

20           82.     This Court should certify a class under Rule 23(b)(2) and (b)(3) because

21   Defendant has acted or refused to act on grounds that apply generally to the Class, by making

22   illegal, unfair, misleading and deceptive representations and omissions regarding Oregon Chai

23   Vanilla Chai Tea Latte.

24           83.     Notice to the Class. Plaintiff anticipates that this Court can direct notice to the

25   Class, to be effectuated by publication in major media outlets and the Internet.

26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 15 of 22



                                               FIRST CLAIM
                              (ON BEHALF OF THE CALIFORNIA CLASS)
 1                 (Violation of California Business & Professions Code §§ 17200 et seq. –
                                    Unlawful Conduct Prong of the UCL)
 2
             84.      Plaintiff incorporates by reference all allegations contained in the complaint as if
 3
     fully set forth herein.
 4
             85.      California Business & Professions Code section 17200 (“UCL”) prohibits any
 5
     “unlawful, unfair or fraudulent business act or practice.”
 6
             86.      The acts, omissions, misrepresentations, practices, and non-disclosures of Kerry,
 7
     as alleged herein, constitute “unlawful” business acts and practices in that they violate the Federal
 8
     Food, Drug, and Cosmetic Act (“FFDCA”) and its implementing regulations, including, at least,
 9
     the following sections:
10
                      a.       21 U.S.C. § 343, which deems food misbranded when the label contains a
11
     statement that is “false or misleading in any particular,” with “misleading” defined to “take[] into
12
     account (among other things) not only representations made or suggested by statement, word,
13
     design, device, or any combination thereof, but also the extent to which the labeling or
14
     advertising fails to reveal facts material”;
15
                      b.       21 U.S.C. § 321(n), which states the nature of a false and misleading
16
     advertisement;
17
                      c.       21 C.F.R. § 101.18(b), which prohibits true statements about ingredients
18
     that are misleading in light of the presence of other ingredients;
19
                      d.       21 C.F.R. § 101.22(i) which sets forth a framework to truthfully identify
20
     the source of a product’s flavor; and
21
                      e.       21 C.F.R. § 102.5 which prohibits misleading common or usual names.
22
             87.      Kerry’s conduct is further “unlawful” because it violates the California False
23
     Advertising Law (“FAL”) and the Consumer Legal Remedies Act (“CLRA”), as discussed in the
24
     claims below.
25
26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 16 of 22



             88.      Kerry’s conduct also violates the California Sherman Food, Drug, and Cosmetic

 1   Law, Cal. Health & Saf. Code section 109875, et seq. (“Sherman Law”), including, at least, the

 2   following sections:

 3                    a.     Section 110100 (adopting all FDA regulations as state regulations);

 4                    b.     Section 110290 (“In determining whether the labeling or advertisement of

 5   a food … is misleading, all representations made or suggested by statement, word, design, device,

 6   sound, or any combination of these, shall be taken into account. The extent that the labeling or

 7   advertising fails to reveal facts concerning the food … or consequences of customary use of the

 8   food … shall also be considered.”);

 9                    c.     Section 110390 (“It is unlawful for any person to disseminate any false

10   advertisement of any food…. An advertisement is false if it is false or misleading in any

11   particular.”);

12                    d.     Section 110395 (“It is unlawful for any person to manufacture, sell,

13   deliver, hold, or offer for sale any food … that is falsely advertised.”);

14                    e.     Section 110398 (“It is unlawful for any person to advertise any food, drug,

15   device, or cosmetic that is adulterated or misbranded.”);

16                    f.     Section 110400 (“It is unlawful for any person to receive in commerce any

17   food … that is falsely advertised or to deliver or proffer for delivery any such food….”); and

18                    g.     Section 110660 (“Any food is misbranded if its labeling is false or

19   misleading in any particular.”).

20           89.      Each of the challenged statements made and actions taken by Kerry violates the

21   FFDCA, the CLRA, the FAL, and the Sherman Law, and therefore violates the “unlawful” prong

22   of the UCL.

23           90.      Kerry leveraged its deception to induce Plaintiff Mahan and members of the Class

24   to purchase products that were of lesser value and quality than advertised.

25           91.      Kerry’s deceptive advertising caused Plaintiff Mahan and members of the Class to

26   suffer injury in fact and to lose money or property, as it denied them the benefit of the bargain

27   when they decided to purchase Vanilla Chai Tea Latte over other products that are less expensive,

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 17 of 22



     and contain virtually the same or immaterially different amounts of vanilla. Had Plaintiff Mahan

 1   and the members of the Class been aware of Kerry’s false and misleading advertising tactics, they

 2   would not have purchased Oregon Chai Vanilla Chai Tea Latte at all, or would have paid less

 3   than what they did for it.

 4            92.      In accordance with California Business & Professions Code section 17203,

 5   Plaintiff seeks an order enjoining Kerry from continuing to conduct business through unlawful,

 6   unfair, and/or fraudulent acts and practices and to commence a corrective advertising campaign.

 7            93.      Plaintiff Mahan also seeks an order for the disgorgement and restitution of all

 8   monies from the sale of Oregon Chai Vanilla Chai Tea Latte products that were unjustly acquired

 9   through acts of unlawful, unfair and/or fraudulent competition.

10                                             SECOND CLAIM
                                (ON BEHALF OF THE CALIFORNIA CLASS)
11                  (Violation of California Business & Professions Code §§ 17200, et seq. –
                              Unfair and Fraudulent Conduct Prong of the UCL)
12

13            94.      Plaintiff Mahan incorporates by reference all of the allegations of the preceding

14   paragraphs as if fully set forth herein.

15            95.      California Business & Professions Code section 17200 prohibits any “unlawful,

16   unfair or fraudulent business act or practice.”

17            96.      The false and misleading labeling of Oregon Chai Vanilla Chai Tea Latte, as

18   alleged herein, constitutes “unfair” business acts and practices because such conduct is immoral,

19   unscrupulous, and offends public policy. Further, the gravity of Kerry’s conduct outweighs any

20   conceivable benefit of such conduct.

21            97.      The acts, omissions, misrepresentations, practices, and non-disclosures of Kerry as

22   alleged herein constitute “fraudulent” business acts and practices, because Kerry’s conduct is

23   false and misleading to Plaintiff and members of the Class.

24            98.      Kerry’s labeling and marketing of Oregon Chai Vanilla Chai Tea Latte is likely to

25   deceive Class Members about the flavoring source and amount of vanilla of Vanilla Chai Tea

26   Latte.

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 18 of 22



              99.      Kerry either knew or reasonably should have known that the claims and statements

 1   on the labels of Oregon Chai Vanilla Chai Tea Latte were likely to deceive consumers.

 2            100.     In accordance with California Business & Professions Code section 17203,

 3   Plaintiff Mahan seeks an order enjoining Kerry from continuing to conduct business through

 4   unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective advertising

 5   campaign.

 6            101.     Plaintiff Mahan also seeks an order for the disgorgement and restitution of all

 7   monies from the sale of Oregon Chai Vanilla Chai Tea Latte products that were unjustly acquired

 8   through acts of unlawful, unfair and/or fraudulent competition.

 9                                              THIRD CLAIM
                                (ON BEHALF OF THE CALIFORNIA CLASS)
10                  (Violation of California Business & Professions Code §§ 17500, et seq. –
                                       False and Misleading Advertising)
11

12            102.     Plaintiff Mahan incorporates by reference all allegations contained in the

13   complaint as if fully set forth herein.

14            103.     California False Advertising Law (Cal. Business & Professions Code

15   sections 17500 and 17508) prohibits “mak[ing] any false or misleading advertising claim.”

16            104.     As alleged herein, Kerry, in its labeling of Oregon Chai Vanilla Chai Tea Latte,

17   makes “false [and] misleading advertising claim[s],” as it deceives consumers as to the flavor

18   composition and amount of vanilla in Vanilla Chai Tea Latte.

19            105.     In reliance on these false and misleading advertising claims, Plaintiff Mahan and

20   members of the Class purchased and used Oregon Chai Vanilla Chai Tea Latte without the

21   knowledge that Oregon Chai Vanilla Chai Tea Latte did not get its vanilla taste from vanilla

22   beans.

23            106.     Kerry knew or should have known that its labeling and marketing was likely to

24   deceive consumers.

25            107.     As a result, Plaintiff Mahan and the Class are entitled to injunctive and equitable

26   relief, restitution, and an order for the disgorgement of the funds by which Kerry was unjustly

27   enriched.

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 19 of 22



                                            FOURTH CLAIM
                            (ON BEHALF OF THE CALIFORNIA CLASS)
 1                         (Violation of California Civil Code §§ 1750, et seq. –
                                     Consumers Legal Remedies Act)
 2
                                           (Injunctive Relief Only)
 3
             108.    Plaintiff Mahan incorporates by reference all allegations contained in the
 4
     complaint as if fully set forth herein.
 5
             109.    The CLRA adopts a statutory scheme prohibiting various deceptive practices in
 6
     connection with the conduct of a business providing goods, property, or services primarily for
 7
     personal, family, or household purposes.
 8
             110.    Kerry’s policies, acts, and practices were designed to, and did, result in the
 9
     purchase and use of Oregon Chai Vanilla Chai Tea Latte primarily for personal, family, or
10
     household purposes, and violated and continue to violate the following sections of the CLRA:
11
                     a.      Section 1770(a)(2), which prohibits representing that goods have a
12
     particular composition or contents that they do not have;
13
                     b.      Section 1770(a)(5), which prohibits representing that goods have
14
     characteristics, uses, benefits or ingredients that they do not have;
15
                     c.      Section 1770(a)(7), which prohibits representing that goods are of a
16
     particular standard, quality, or grade if they are of another;
17
                     d.      Section 1770(a)(9), which prohibits advertising goods with intent not to
18
     sell them as advertised; and
19
                     e.      Section 1770(a)(16), which prohibits representing that the subject of a
20
     transaction has been supplied in accordance with a previous representation when it has not.
21
             111.    As a result, in accordance with Cal. Civ. Code section 1780(a)(2), Plaintiff Ashley
22
     Mahan and members of the Class have suffered irreparable harm and are entitled to equitable
23
     relief in the form of an order enjoining Kerry from continuing to engage in the deceptive practices
24
     described above; requiring Kerry to provide public notice of the true nature of Oregon Chai
25
     Vanilla Chai Tea Latte; and Enjoining Kerry from such deceptive business practices in the future.
26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 20 of 22



                                          PRAYER FOR RELIEF

 1            WHEREFORE, Plaintiff, on behalf of herself and other members of the proposed Class

 2   herein, prays for judgment and relief on all of the legal claims as follows:

 3            A.     An order certifying that the action may be maintained as a class action and

 4   requiring Kerry to bear the cost of class notice;

 5            B.     An order enjoining Kerry from pursuing the policies, acts and practices

 6   complained of herein;

 7            C.     An order compelling Kerry to destroy all misleading and deceptive advertising

 8   materials and packaging;

 9            D.     An order requiring Kerry to pay restitution to Plaintiff and all members of the

10   Class;

11            H.     Costs, expenses, and reasonable attorneys’ fees; and

12            I.     Such other and further relief as the Court may deem necessary or appropriate.

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
      Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 21 of 22



                                       JURY TRIAL DEMAND

 1        Plaintiff demands a jury trial on all causes of action so triable.

 2   Dated: May 18, 2020

 3                                     REESE LLP

 4                                     /s/ Michael R. Reese
                                       Michael R. Reese (SBN 206773)
 5                                     100 West 93rd Street, 16th Floor
                                       New York, New York 10025
 6                                     Telephone: (212) 643-0500
                                       Facsimile: (212) 253-4272
 7                                     Email: mreese@reesellp.com

 8                                     REESE LLP
                                       George V. Granade (Cal. State Bar No. 316050)
 9                                     8484 Wilshire Boulevard, Suite 515
                                       Los Angeles, California 90211
10                                     Telephone: (310) 393-0070
                                       Facsimile: (212) 253-4272
11                                     Email: ggranade@reesellp.com
12
                                       SHEEHAN & ASSOCIATES, P.C.
13                                     Spencer Sheehan (Pro hac vice to be submitted)
                                       505 Northern Blvd Ste 311
14                                     Great Neck New York 11021-5101
                                       Tel: (516) 303-0552
15                                     Fax: (516) 234-7800
                                       spencer@spencersheehan.com
16
                                       Counsel for Plaintiff and the Proposed Class
17

18

19

20

21

22

23

24

25
26

27

28
       Case 3:20-cv-03346-TSH Document 1 Filed 05/18/20 Page 22 of 22




 1                                AFFIDAVIT OF MICHAEL R. REESE

 2                        PURSUANT TO CALIFORNIA CIVIL CODE § 1780

 3          Michael R. Reese declares:

 4          1.      I am an attorney duly admitted to practice before this Court. I am a partner in the

 5   law firm of Reese LLP, attorneys of record for Plaintiff.

 6          2.      I am one of the attorneys principally responsible for the handling of this matter. I

 7   am personally familiar with the facts set forth in this declaration, and if called as a witness, I

 8   could and would competently testify to the matters stated herein.

 9          3.      This action has been commenced in a county described in California Civil Code

10   section 1780 as a proper place for the trial of the action. The transactions or a substantial portion

11   thereof occurred in Contra Costra County, California.

12          I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct.

14          Executed on May 18, 2020, at New York, New York

15
                                                                  /s/ Michael R. Reese
16                                                                  Michael R. Reese

17

18

19

20

21

22

23

24

25
26

27

28
